Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5, 7, 12-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassett et al. (US 7,334,712 B2).
Regarding claim 1, Hassett discloses a rapid access storage device, comprising: a housing (4) forming a cavity (18), the housing having a first side with an opening (into 18) and a second side opposite the first side; at least one retraction assembly (8) proximate (extremely broad term, tether 8 of Hassett being proximate to all parts of the Hassett device) the second side and comprising a tensioner and a cord (see claim 2 below, Hassett disclosing “elastic straps, bungee cords” in col. 8 line 52, Hassett also discloses “cord and winding device…such as a return spring mechanism” in col. 8 lines 64-67) with the tensioner biasing the cord away from the opening toward the second side (see “tether 8 includes retractable features that provide for the return of the accessory bag 6 to the receiving pocket 18” in col. 9 lines 15-17); and a carriage (6) coupled to the cord via a quick-release connector (10), the carriage having a resting position within the cavity between the opening and the retraction assembly.
Regarding claim 2, Hassett discloses the rapid access storage device of claim 1, wherein the tensioner and the cord are comprised of a single elastic cord (see “one or more sections of…bungee cords” in col. 8 lines 50-52).
Regarding claim 3, Hassett discloses the rapid access storage device of claim 1, wherein the tensioner comprises a spring (see “return spring mechanism” in col. 8 line 67).
Regarding claim 5, Hassett discloses the rapid access storage device of claim 1, wherein an outer surface of the housing comprises a fastener component (see “straps utilizing hook and loop materials, buckles, or other means” in col. 5 lines 36-37) for removably coupling the rapid access storage device to a wearable device (wearable device not currently being claimed in combination).
Regarding claim 7, Hassett discloses the rapid access storage device of claim 5, wherein the fastener component comprises a hook or loop fastener (see “straps utilizing hook and loop materials, buckles, or other means” in col. 5 lines 36-37).
Regarding claim 12, Hassett discloses the rapid access storage device of claim 1, wherein the cord comprises a strap (see “one or more sections of elastic straps” in col. 8 lines 51-52).
Regarding claim 13, Hassett discloses the rapid access storage device of claim 1, wherein the carriage (6) comprises at least one of a compartment, a pocket, and a fastener component (Hassett discloses carriage 6 being a bag which includes a compartment/pocket) for storing one or more objects.  
Regarding claim 14, Hassett discloses a rapid access and storage system, comprising: a wearable device (see “wheelchair” in col. 1 line 27 of Hassett and Applicant’s Specification paragraph [0009] which sets forth a wheelchair being within the scope of “wearable device”) and a first rapid access storage device coupled to the wearable device; wherein the first rapid access storage device, comprises: a housing (4) forming a cavity (18), the housing having a first side with an opening (into 18) and a second side opposite the first side; at least one retraction assembly (8) proximate (extremely broad term, tether 8 of Hassett being proximate to all parts of the Hassett device) the second side and comprising a tensioner and a cord (see “elastic straps, bungee cords” in col. 8 line 52, Hassett also discloses “cord and winding device…such as a return spring mechanism” in col. 8 lines 64-67) with the tensioner biasing the cord away from the opening toward the second side (see “tether 8 includes retractable features that provide for the return of the accessory bag 6 to the receiving pocket 18” in col. 9 lines 15-17); and a carriage (6) coupled to the cord via a quick-release connector (10), the carriage having a resting position within the cavity between the opening and the retraction assembly.
Regarding claim 15, Hassett discloses the rapid access storage system of claim 8, further comprising a second rapid access storage device coupled to the wearable device (Figure 1 of Hassett shows two such devices, one big pocket device and one small pocket device).
Regarding claim 17, Hassett the rapid access storage system of claim 14, wherein the first rapid access storage device is coupled to an outer surface of the wearable device, as taught by Hassett.
Regarding claim 19, Hassett discloses the rapid access storage system of claim 14, wherein the housing of the first rapid access storage device further comprises a funnel component (upper portion/section of the flared pocket 18) with a cross section that is larger than a cross section of the cavity (the lower portion of pocket 18), as taught by Hassett.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hassett et al. (US 7,334,712 B2) in view of Jack (US 8,720,833 B2).
Regarding claim 4, Hassett discloses the rapid access storage device of claim 3, but fails to disclose wherein the housing comprises a funnel portion that comprises a funnel component and a second portion extending from the funnel component, wherein the second portion fits within the opening, and the funnel component has a mouth wider than the opening. Jack teaches that it was already known in the art to provide a container closure with a funnel portion (see Figure 1B) as claimed so that the mouth of the container closure does not collapse (see col. 3 lines 36-41). After studying Jack, a person of ordinary skill in the art would have realized through their own available knowledge and reasoning that the basic hold-a-bag-mouth-open principle of Jack could be applied to any known container, including that of Hassett, the motivation being to prevent the mouth of the Hassett container from collapsing which would interfere with the retraction of the accessory bag into the main bag cavity.
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hassett et al. (US 7,334,712 B2) in view of Wemmer (US 7,526,842 B2) and Carter (US 2010/0107861 A1).
Regarding claim 6, Hassett discloses the rapid access storage device of claim 5, but fails to disclose wherein the fastener component comprises a MOLLE stick fastener. Wemmer teaches that it was already known in the art to use a MOLLE stick fastener (310) to secure a storage device to a support surface. Carter teaches that it was already known in the art to use a MOLLE system to attach articles to a seat back. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have used a MOLLE stick fastener like that of Wemmer to attach the storage device of Hassett to the wheelchair seatback, where such use of a MOLLE system was already known in the art as shown by Carter.
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hassett et al. (US 7,334,712 B2) in view of Hubbell (US 7,124,921 B1).
Regarding claim 8, Hassett discloses the rapid access storage device of claim 5, but fails to disclose wherein an outer surface of the housing further comprises a second fastener component for removably coupling to a fastener component of a second rapid access storage device, and wherein the first and second fastener components are positioned on opposite sides of the housing.  Hassett only disclose a fastener for securing the storage device to the seatback. Hubbell teaches that it was already known in the art to provide a storage device housing with fasteners on multiple and opposite sides thereof (see Figures 5A-5C) in order to provide a modular system for attaching multiple storage devices together. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Hassett storage device with at least a second fastener component on an outer surface thereof, the motivation being to provide the user with an option to have a modular system of multiple storage devices attached together, as taught by Hubbell.
9.	Claims 9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassett et al. (US 7,334,712 B2).
Regarding claim 9, Hassett discloses the rapid access storage device of claim 1, but fails to disclose wherein the at least one of the cord and the strap has a length of at least 24 inches.  
Regarding claims 11 and 20, Hassett discloses the rapid access storage device of claim 1, but fails to disclose wherein the cord has a length that is at least twice a length of the carriage.
While Hassett is silent as to the specific dimensions of his cord/strap (8) and the carriage (6), Figure 1 of Hassett shows what appears to be a cord/strap length that a person of ordinary skill in the art would realize is most likely at least 24 inches to extend from the back of the wheelchair seat to the user and also a cord to carriage ratio that appears to be at least two. To the degree neither of these are certain, it still would have been an obvious matter of design choice for a person of ordinary skill in the art at the time Applicant’s invention was filed to have provided these dimensions given that such dimensions would appear to provide a functional Hassett device in terms of allowing the carriage to extend from behind the user, around their side, to their front for access. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
10.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hassett et al. (US 7,334,712 B2) in view of Johnson et al. (US 5,657,917 A).
Regarding claim 16, Hassett discloses the rapid access and storage system of claim 14, but fails to disclose wherein the wearable device is a backpack or a tactical vest. Hassett only discloses the rapid access and storage system being attached to a wheelchair. Johnson also discloses a rapid access and storage system attached to a wheelchair (see Figures 29 and 30) and teaches that such a system can be provided in an alternative embodiment of a backpack or vest (see other Figures and col. 5 lines 57-64).  Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the rapid access and storage system of Hassett in a backpack or vest embodiment, as taught by Johnson, the motivation being to provide the user with the same easy flip over access to their belongings when not using a wheelchair or for a person that doesn’t even own a wheelchair.
	Regarding claim 18, Hassett as modified above with respect to claim 16 also still includes the rapid access and storage system of claim 14, wherein the first rapid access storage device of this modified Hassett system would be at least partially positioned within a recess or pocket of the wearable device, which is now a backpack or vest, as taught by Johnson.
11.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hassett et al. (US 7,334,712 B2) in view of Earley (US 8,505,114 B1).
	Regarding claim 21, Hassett discloses the rapid access storage device of claim 1, but fails to disclose wherein the second side has one or more second openings, and wherein the at least one retraction assembly comprises a body that is positioned on a side of the second side that is opposite the first side, with the cord extending from the body through one of the one or more second openings into the cavity to couple to the carriage via the quick-release connector. Hassett fails to specify just how the retraction assembly (8) is attached within the cavity. As such, a person of ordinary skill in the art would have reason to look to other known methods of attaching a retraction assembly. Earley teaches that it was already known for a retraction assembly spool assembly to be held within a pocket (21) on an opposite side of a cavity (25) wall such that the tether passes through an opening in the cavity wall to extend into the cavity, the spool remaining separate from an out of the way of the cavity volume itself (see Figure 6). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have attached a spool/body portion of the Hassett retraction assembly within an additional pocket separate from the main cavity, as taught by Earley, the motivation being to not take up any more volume of the cavity than needed, or simply as mere design choice between known methods of attaching a retraction assembly.
Response to Arguments
12.	Applicant's arguments filed 5/23/22 with respect to claims 1 and 14 have been fully considered but they are not persuasive. Applicant has argued that Hassett fails to disclose the claimed quick release connector and that Hassett discloses “the accessory bag 6 cannot be detached or removed from the mobility device 36 due to the tether 8 and accessory attachment hardware 10” from Hassett col. 5 lines 48-50. Examiner believes Applicant is misconstruing this disclosure in Hassett. Surely the tether and hardware do keep the accessory bag from simply falling off during use. Hassett teaches the hardware 10 possibly including a lock to prevent unauthorized removal of the bag (see col. 5 lines 53-56) or taking the form of a carabineer (see col. 5 line 51). Hassett’s intent is not that the accessory bag can never be removed; rather that the accessory bag does not simply fall off unexpectedly during use. The carabineer 10 of Hassett reads on the broadly claimed “quick-release connector”.
13.	Applicant’s arguments filed 5/23/22 with respect to claim 4 have been fully considered, are persuasive, but are moot in view of the new grounds of rejection necessitated by the claim 4 amendments. See paragraph 6 above.
14.	Applicant’s arguments filed 5/23/22 with respect to claim 8 have been fully considered but they are not persuasive. Applicant has argued that it is unclear what the Office Action has interpreted as the rapid access storage device in Hubbell. Whether or not Hubbell has a rapid access storage device does not play into the rejection as applied. The rejection of claim 8 adds fasteners like those taught by Hubbell to the outside of the Hassett rapid access storage device so that additional containers can be attached to the outside of the Hassett rapid access storage device in order to increase the modular storage capacity.
15.	Applicant’s arguments filed 5/23/22 with respect to claim 16 have been fully considered, are found persuasive, but are moot in view of the new grounds of rejection necessitated by the claim 16 amendments. See paragraph 10 above.
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	9/5/22